Exhibit 10.9 REGISTRATION RIGHTS AGREEMENT AGREEMENT dated as of the 6th day of August, 2008 between the person whose name appears below (the “Investor”), and Material Technologies, Inc., a Delaware Corporation, having its principal executive office at 11661 San Vicente Boulevard, Suite 707, Los Angeles, CA 90048 (the “Company”). WHEREAS, the Company has issued and sold to the Investor Secured Convertible Debentures and will issue shares of its Common Stock, as well as additional shares of the Company, upon conversion of the Debentures of the Company for an aggregate face amount of $1.0 million (U.S.).The Debentures and the Shares, issuable upon exercise thereof, are sometimes referred to herein as the “Securities”. WHEREAS, the Company desires to grant to the Investor the registration rights set forth herein with respect to the shares of Common Stock and the shares of Common Stock issuable upon exercise of the Debentures issued to Investor; NOW, THEREFORE, the parties hereto mutually agree as follows: 1.
